Case 1:19-cr-00120-SPW Document 68 Filed 07/07/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JOSHUA A. STOPS,

Defendant

 

CR 19-120-BLG-SPW

ORDER

 

Upon the Defendant’s Motion for Leave to File Document and Interview

Under Seal (Doc. 64), and for good cause appearing,

IT IS HEREBY ORDERED that the Defendant’s motion is GRANTED.

Defendant shall file under seal an unredacted transcript of a videotaped interview

of Jane Doe.

IT IS FURTHER ORDERED that the Defendant shall conventionally file

under seal a DVD-R with the videotaped interview. These documents shall only be

viewed by the Court, Assistant United States Attorney, and defense counsel.

The Clerk of Court is directed to notify counsel of the making of this Order.

afr
DATED this__ 7" _ day of July, 2020.
/\

a

é / )
“SUSAN P. WATTERS
United States District Court Judge

I
